Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 9-15, 18, and 21-25 are pending. 
Claims 10, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 3, 9, 11-14, 18, 21-25 and newly added claims 27-30 are presently under examination.
Double Patenting
The rejection of claims 3, 9, 11-14, 18 and 21-25 on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,273,489 B2 in view of Van Den Brink et al. (US2016/0287670A1), Berry et al. (US20160143961A1), and further in view of Burgard et al. (US8048661B2), is withdrawn in response to Applicant’s filing of a Terminal Disclaimer over issued US Patent No. 10,273,489B2. 
Election/Restrictions
Claims 3, 9, 11-14, 18 and 21-25 are allowable. The restriction requirement among invention Groups I or II, and between species (see ¶ #15), as set forth in the Office action mailed on 12/18/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 3, 9-15, 18, 21-25, and newly added claims 27-30 are allowable over the prior art searched.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633